Name: Commission Regulation (EEC) No 2671/85 of 23 September 1985 on the sale by special tendering procedure of certain beef from intervention stocks for processing in the Community, and repealing Regulation (EEC) No 1625/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/ 14 Official Journal of the European Communities 24. 9 . 85 COMMISSION REGULATION (EEC) No 2671/85 of 23 September 1985 on the sale by special tendering procedure of certain beef from intervention stocks for processing in the Community, and repealing Regulation (EEC) No 1625/85 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Article 1 1 . The sale shall take place of approximately :  500 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 January 1984,  2 000 tonnes of bone-in beef held by the Danish intervention agency and bought in before 1 January 1984,  3 950 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 January 1984,  6 650 tonnes of bone-in beef held by the French intervention agency and bought in before 1 January 1984,  7 960 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 January 1984,  4 800 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 January 1984,  35 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 January 1984. 2. Subject to the provisions laid down in this Regu ­ lation , the sales shall be conducted in accordance with the tendering procedure laid down in Regulation (EEC) No 2173/79 together with Regulations (EEC) No 1687/76 and (EEC) No 2182/77. 3 . The intervention agencies shall first sell those products which have been in storage longest. 4. The Annexes to this Regulation shall replace the notice of invitation to tender. In addition, intervention agencies may post a notice of tender at their head office and announce it by other means. Information on quantities, qualities and on locations where meat is stored may be obtained from the addresses given in Annex II . 5 . Only those tenders shall be taken into considera ­ tion which reach the intervention agencies concerned no later than 12 noon on 7 October 1985. Tenders shall not indicate the cold store or stores where the products applied for are stored. whereas certain intervention agencies are still holding stocks of bone-in beef bought in in 1983 ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Commu ­ nity ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (2), Commission Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 2602/85 (4) and Commission Regulation (EEC) No 2182/77 (*), as last amended by Regulation (EEC) No 1 560/84 (*), subject to special exceptions provided for by this Regulation ; Whereas in order to ensure the economic manage ­ ment of stocks, it should be laid down that the inter ­ vention agencies should first sell meat which has been in storage longest ; Whereas Commission Regulation (EEC) No 1 625/85 0 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 251 , 5 . 10 . 1979, p. 12 . (3) OJ No L 190, 14. 7 . 1976, p. 1 . (4) OJ No L 248 , 17 . 9 . 1985, p . 12. 0 OJ No L 251 , 1 . 10 . 1977, p . 60 . (6) OJ No L 150, 6 . 6 . 1985, p . 11 . 0 OJ No L 156, 15 . 6 . 1985, p . 9 . 24. 9 . 85 Official Journal of the European Communities No L 253/ 15 Article 2 Tenders : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the tenderer that, if successful , the meat will be processed into products specified in Article 1 ( 1 ) (a) of Regula ­ tion (EEC) No 2182/77 within six months from the date of submission of tenders,  a precise indication of the establishment or establishments where the meat will be processed. Article 3 The successful tenderers shall take delivery of the product within two months of the closing date of submission of tenders . Article 4 1 . Successful tenderers may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the sale contract of the purchaser whom he represents . 2. Successful tenderers and agents referred to in the preceding paragraph shall maintain and keep up to date an accounting system which permits the destina ­ tion and use of the products to be ascertained with a view particularly to checking to ensure that the quanti ­ ties of products purchased and manufactured tally. Article 5 The proof provided for in Article 12 of Regulation (EEC) No 1687/76 must be provided within nine months of the closing date of submission of tenders . Article 6 1 . Before the contract of sale is concluded, but within two weeks of the notification referred to in Article 11 of Regulation (EEC) No 2173/79 , a security calculated to guarantee that the products will be processed shall be lodged with the competent autho ­ rity of the Member State where processing is to take place . It shall be in the national currency of that Member State . 2 . The security referred to in paragraph 1 shall be per 100 kilograms :  the difference between 180 ECU and the price indicated in the tender concerned in respect of forequarters,  the difference between 280 ECU and the price indicated in the tender concerned in respect of hindquarters . Article 7 Regulation (EEC) No 1625/85 is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1985. For the Commission Frans ANDRIESSEN Vice-President No L 253/ 16 Official Journal of the European Communities 24. 9 . 85 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been Belgique/BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes; prove ­ nant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 480  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pisto ­ la », provenant des :  Achtervoeten, afgesneden op 8 ribben (pistola), afkomstig van : Taureaux 55 % / Stieren 55 % BÃ ufs 55 % / Ossen 55 % 20 Danmark  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Ungtyre 1 Type P 2 000 France  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs U, R, O Jeunes bovins U, R, O 6 650 Ireland  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2 6 060  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 1 900 Italia  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 4 800 Nederland  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voor ­ voet vastzitten, afkomstig van : Stieren, Ie kwaliteit 800  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, Ie kwaliteit 1 750 I  Achtervoeten, recht afgesneden op 5 ribben,afkomstig van :Stieren, Ie kwaliteit 1 400 United Kingdom  Hindquarters, straight cut at third rib, from : Steers 35 24. 9 . 85 Official Journal of the European Communities No L 253/ 17 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02/230 17 40, tÃ ©lex 240 76 OBEA BRU B DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tel . (01 ) 92 70 00, telex 151 37 DK FRANCE : OFIVAL Tour Montparnasse 33 , avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 538 84 00, tÃ ©lex 26 06 43 IRELAND : Department of AGRICULTURE Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In - en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302